[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                            ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 08-13926                        APRIL 24, 2009
                              ________________________                THOMAS K. KAHN
                                                                          CLERK
                        D.C. Docket No. 07-00631-CV-TWT-1

ANNA C. MOORE, a minor child,
by and through her mother and
natural guardian PAMELA MOORE,

                                                                      Plaintiff-Appellee,

                                           versus

M.D. RHONDA MEDOWS,
in her official capacity as
Commissioner of the Department of
Community Health,

                                                                     Defendant-Appellant.
                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________
                                  (April 24, 2009)

Before TJOFLAT and ANDERSON, Circuit Judges, and WOOD,* District Judge.

PER CURIAM:

       *
         Honorable Lisa Godbey Wood, United States District Judge for the Southern District of
Georgia, sitting by designation.
       The District Court held that “[t]he state must provide for the amount of

skilled nursing care which the Plaintiff’s treating physician deems necessary to

correct or ameliorate her condition.” Moore v. Medows, 563 F. Supp. 2d 1354,

1357 (N.D. Ga. 2008). While it is true that, after the 1989 amendments to the

Medicaid Act, the state must fund any medically necessary treatment that Anna C.

Moore requires, Pittman v. Department of Health and Rehabilitative Services, 998

F.2d 887, 891-92 (11th Cir. 1993), it does not follow that the state is wholly

excluded from the process of determining what treatment is necessary. Instead,

both the state and Moore’s physician have roles in determining what medical

measures are necessary to “correct or ameliorate” Moore’s medical conditions.

Rush v. Parham, 625 F.2d 1150, 1155 (5th Cir. 1980);1 42 C.F.R. § 440.230 (“(d)

The agency may place appropriate limits on a service based on such criteria as

medical necessity or on utilization control procedures.”); see 42 U.S.C. §

1396d(r)(5). A private physician’s word on medical necessity is not dispositive.

       Therefore, after oral argument and careful consideration, we REVERSE the

District Court’s grant of partial summary judgment for Moore and REMAND for

proceedings not inconsistent with this opinion.

       REVERSED.


       1
          In Bonner v. City of Prichard, 661 F.3d 1206, 1209 (11th Cir. 1981), the Eleventh
Circuit adopted as binding precedent all Fifth Circuit decisions predating September 30, 1981.

                                                2